UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1319


PHILLIP SMITH,

                 Plaintiff - Appellant,

          v.

UNION COUNTY BOARD OF EDUCATION,

                 Defendant – Appellee,

          and

NORTH CAROLINA DEPARTMENT OF PUBLIC INSTRUCTION,

                 Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:13-cv-00707-RJC-DCK)


Submitted:   March 30, 2016                 Decided:   April 14, 2016


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirk J. Angel, THE ANGEL LAW FIRM, PLLC, Concord, North
Carolina, for Appellant.    Katherine T. Armstrong, William C.
Robinson, ROBINSON, ELLIOTT & SMITH, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Smith appeals the district court’s order granting

summary judgment to Smith’s former employer in this Americans

with Disabilities Act (“ADA”) action.                   Smith raises two issues

on appeal: (1) whether the district court improperly credited

the employer’s evidence and failed to properly evaluate evidence

offered by Smith regarding pre-offer medical inquiry under the

ADA;    and    (2)    whether       the   district   court     failed   to    view    key

evidence       in    the    light    most   favorable     to    Smith   in    granting

summary       judgment.       We     have   reviewed    the    record   and   find    no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.               Smith v. Union Cty. Bd. of Educ., No.

3:13-cv-00707-RJC-DCK (W.D.N.C. March 5, 2015) (stating reasons

on the record at the hearing on March 4, 2015); see Myers v.

Hose,     50    F.3d       278,    282    (4th   Cir.   1995)     (finding     that    a

litigant’s medical conditions precluded him from being a bus

driver in his ADA discrimination action).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                             2